Case 6:12-cr-00049-RBD-GJK Document 52 Filed 03/26/19 Page 1 of 4 PageID 146




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

  UNITED STATES OF AMERICA

  v.                                       CASE NO. 6:12-cr-49-Orl-37GJK

  NATHAN BETANCES

            GOVERNMENT’S RESPONSE IN OPPOSITION TO
            MOTION TO REQUEST PERMISSION TO TRAVEL

        This is the defendant’s Second Motion to Travel. In October 2017, the

  defendant filed a Motion to Travel to Brazil (Doc. 39) to address a medical

  emergency involving his mother-in-law. In that Motion, the defendant stated

  that his mother-in-law had “taken a turn for the worst this past year to the

  point that she has refused to take medication and attacked everyone who

  made efforts to help her.” Doc. 39, at 1. After conferring with the Probation

  Office, the United States was advised that the Probation Office had no

  objection to the proposed travel. Doc. 41. The United indicated that it also

  did not object, and the Motion was granted. Doc. 41, 42.

        The defendant’s proposed trip in October 2017 was for 12 days (the

  defendant indicates in his latest Motion that he did not take that trip due to the

  high price of the tickets). In his most recent Motion to Travel, the defendant

  now wants to travel for almost a month. Doc. 50. In support of his request,

  the defendant indicates that his father-in-law has requested his presence at his
Case 6:12-cr-00049-RBD-GJK Document 52 Filed 03/26/19 Page 2 of 4 PageID 147




  wedding and that the defendant would like to visit his mother-in-law. Doc.

  50.

        The United States has conferred with the Probation Office, which has

  indicated that it opposes the defendant’s request. The United States agrees

  with the Probation Office. The defendant owes over $10 million in restitution.

  Doc. 47, at 2. When the United States decided not to object to the defendant’s

  proposes travel in 2017, it was with the understanding that the defendant

  would be assisting a relative in a dire medical situation for a short period of

  time. This time, the primary purpose of the trip appears to be to attend a

  wedding and for the trip to take almost a month. Given the amount owed by

  the defendant in restitution, the United States respectfully submits that a better

  use of the defendant’s funds would be to pay back more of his restitution.

        WHEREFORE, the United States respectfully requests that the Court

  deny the Defendant’s Motion to Request Permission to Travel.




                                          2
Case 6:12-cr-00049-RBD-GJK Document 52 Filed 03/26/19 Page 3 of 4 PageID 148




        Date: March 26, 2019

                                      Respectfully submitted,

                                      MARIA CHAPA LOPEZ
                                      United States Attorney

                                By:   s/ Roger B. Handberg
                                      ROGER B. HANDBERG
                                      Assistant United States Attorney
                                      Florida Bar No. 0241570
                                      400 W. Washington Street, Ste. 3100
                                      Orlando, Florida 32801
                                      Telephone: (407) 648-7500
                                      Facsimile: (407) 648-7643
                                      E-mail: Roger.Handberg@usdoj.gov




                                      3
Case 6:12-cr-00049-RBD-GJK Document 52 Filed 03/26/19 Page 4 of 4 PageID 149




  U.S. v. BETANCES                              Case No. 6:12-cr-49-Orl-37GJK


                           CERTIFICATE OF SERVICE

         I hereby certify that on March 26, 2019, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which

  will send a notice of electronic filing to the following:


         I hereby certify that on March 26, 2019, a true and correct copy of the

  foregoing document and the notice of electronic filing were sent by United

  States Mail to the following non-CM/ECF participant(s):

         Nathan Betances
         700 W. Fairbanks Avenue
         Orlando, Florida 32804



                                            s/ Roger B. Handberg
                                            ROGER B. HANDBERG
                                            Assistant United States Attorney
                                            Florida Bar No. 0241570
                                            400 W. Washington Street, Ste. 3100
                                            Orlando, Florida 32801
                                            Telephone: (407) 648-7500
                                            Facsimile: (407) 648-7643
                                            E-mail: Roger.Handberg@usdoj.gov




                                           4
